Deemer, J.
-Thi-s case comes to us -on a certificate from the-lower court. The nature of the action is not stated, except as it-m-ay be gathered from this recital in- the abstract: “On the 9th d-ay of October, 1894, * * * the said court entered judgment *734and decree dismissing plaintiff’® Ml in equity, and, at the time of signing and filing said decree, signed and filed the following certificate.” The certificate itself, after ¡the caption, commence®: “This action ■ involving less than a hundred dollars, it is desirable to have the opinion of the supreme court on the following questions of law.” Then follow the two questions presented. It nowhere appears that the questions certified are involved in the ■case. Such a showing must be made to give -us jurisdiction. Lamb v. Ross, 84 Iowa, 578 (51 N. W. Rep. 48); Curran v. Coal Co., 63 Iowa, 94 (18 N. W. Rep. 698); Beach v. Donovan, 74 Iowa, 543 (38 N. W. Rep. 404); Beeler v. Garrett, 76 Iowa, 231 (40 N. W. Rep 724). We do not have jurisdiction, and the appeal is dismissed.